                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 1:20-CV-21203-COOKE/GOODMAN

MARIA McSWAIN,

Plaintiff,
vs.

WORLD FUEL SERVICES
CORPORATION,

Defendant.
________________________________/
   ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION
        THIS MATTER is before the Court upon the Report and Recommendation (“R&R”)
of the Honorable Jonathan Goodman, U.S. Magistrate Judge (ECF No. 99), regarding
Defendant’s Daubert Motion to Strike Plaintiff’s Expert, Erick C. West.
        In his R&R, Judge Goodman recommends that Defendant’s Motion be denied
without prejudice. The parties have not filed Objections to the R&R, and the time to do so
has passed. Moreover, I have reviewed Defendant’s Motion, the briefing and accompanying
exhibits, Judge Goodman’s R&R, the record, and the relevant legal authorities. Having done
so, I find Judge Goodman’s R&R to be clear, cogent, and compelling.
        Accordingly, Judge Goodman’s R&R (ECF No. 99) is AFFIRMED and ADOPTED
as the Order of this Court. It is hereby ORDERED and ADJUDGED that Defendant’s
Daubert Motion to Strike Plaintiff’s Expert, Erick C. West is DENIED WITHOUT
PREJUDICE.
        DONE and ORDERED in Chambers at Miami, Florida this 30th day of June 2021.
Copies furnished to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of record
